Citation Nr: 0930919	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  94-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for soft tissue carcinoma 
and non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1969.  Awards of the Purple Heart Medal, the Bronze 
Star Medal and the Combat Infantry Badge, and service in 
Vietnam are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for service connection 
for soft tissue carcinoma and non-Hodgkin's lymphoma.  During 
the pendency of this claim the RO in Baltimore, Maryland, has 
taken jurisdiction of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran's claim was initiated in 1991 and has not been 
finally adjudicated; it does not appear from the record in 
its present state that the claim presents an issue of whether 
new and material evidence has been provided in support of the 
Veteran's claim for service connection.  During the pendency 
of the claim, at least two volumes of his VA claims folder 
have been lost.  Included in the lost documents are a January 
1992 hearing transcript, a dated Board decision - dated prior 
to April 2005 - remanding the claim for further evidentiary 
development and other procedural development.  The Board's 
remand dated April 2005 required VBA to attempt to 
reconstruct the missing volumes and to comply with 38 C.F.R. 
§ 3.159 (2008).  As indicated below, that has not been 
accomplished.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  The 
Board remands this claim for compliance with remand 
instructions and specifically for compliance with the 
provisions of § 3.159(e).

The record includes notices sent to the Veteran informed him 
what evidence is needed to substantiate a claim for service 
connection; what records VA will obtain and seek on behalf of 
the Veteran; when VA will provide him with a medical 
examination; and how VA determines a disability rating and an 
effective date.  See notices sent August 2005 and October 
2006.  However, 38 C.F.R. § 3.159(e) directs VBA to document 
whether records could be obtained and to provide notice to 
the Veteran regarding any records that could not be obtained.  
After review of the record, the Board finds that this has not 
been accomplished and there is no corrective action which the 
Board can take to remedy the lack of notice.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Here, however, the Board finds that the failure to notify 
pursuant to the requirements of § 3.159(e) is not 
substantially in compliance with the April 2005 Board remand.



Accordingly, the case is REMANDED for the following action:

1.  VBA shall determine to the extent 
practicable what documents are currently 
missing from the Veteran's VA claims 
folder.  VBA shall further determine to 
the extent practicable what steps have 
been taken to locate the missing records 
and conclude whether any further attempts 
to locate missing records would be futile.  
The information regarding the missing 
records, the attempts to locate them, and 
a conclusion whether any further attempts 
to locate them would be futile will be 
provided to the Veteran in writing 
pursuant to the requirements of 38 C.F.R. 
§ 3.159(e).  A copy of the notice shall be 
associated with the Veteran's VA claims 
folder.

2.  Following the completion of the above 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claim for entitlement to service 
connection for soft tissue carcinoma and 
non-Hodgkin's disease.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




